          Case 1:18-cr-00713-JMF Document 85 Filed 03/30/20 Page 1 of 1
         HOROWITZ                                   JOSHUA J. HOROWITZ, ESQ.
                                                    Tel.: 212.203.9011
        TECH LAW P.C.                               joshua.horowitz@techlawny.com




                                         March 30, 2020

VIA ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     United States v. Nkanga Nkanga, 18-Cr-713(JMF)

Dear Judge Furman:

        In response to the Court’s earlier order (Dkt. No. 84) and in advance of this afternoon’s
scheduled hearing, I am attaching herewith photographs that were sent to me by the Defendant’s
girlfriend, Marcia Cohen, of prescription medication, including an albuterol inhaler, that she
obtained from the Defendant’s personal belongings in the house that they shared together up
until the date of his incarceration.

        Should the Court have any additional questions, please do not hesitate to contact my
office at any time.

                                                                   Respectfully submitted,



                                                                   Joshua J. Horowitz
                                                                   Daniel S. Parker

cc:    All Counsel (by ECF)




      HOROWITZ TECH LAW P.C. • 350 FIFTH AVENUE, SUITE 7610 • NEW YORK, NEW YORK 10118
                 TEL: 212.203.9011 • FAX: 716.535.1686 • WWW.TECHLAWNY.COM
